FILED
                             NOT FOR PUBLICATION                             JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAN FENG LIN,                                    No. 08-72548

               Petitioner,                       Agency No. A077-997-915

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Dan Feng Lin, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir.

2007), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Lin’s motion to reopen as

untimely because Lin filed it over three years after the BIA issued its final removal

order, see 8 C.F.R. § 1003.2(c)(2), and Lin failed to demonstrate changed country

conditions, including a change in laws or the enforcement of family planning laws,

to qualify for the regulatory exception to the time limit for filing motions to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Lin v. Holder, 588 F.3d 981, 988-989 (9th

Cir. 2009); He, 501 F.3d at 1132-33.

      We reject Lin’s contention that the BIA erred in its evaluation of the

evidence. See 8 C.F.R. § 1003.2(c)(1). We also reject Lin’s contention that the

BIA did not adequately examine her evidence because she has not overcome the

presumption that the BIA reviewed the record. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-72548